OPINION OF THE COURT
This matter is before us upon a consolidated appeal from the entry of a Final Summary Judgment and an award of attorney’s fees. The appellant claims that the summary final judgment should not have been entered and attorney’s fees should certainly not have been awarded; the cross appeal claims that the amount of the fee awarded was not enough.
*146When a carrier such as the appellee discharges cargo into the Port Authority in accordance with the custom of the port, it has completed a property delivery to' consignee. Allstate v. Imparca, 646 F.2d 166 (5th Cir. 1981). Accordingly, the summary final judgment was correct and is affirmed. We do not, however, view this case as one in which attorney’s fees should be awarded pursuant to Section 57.105 Fla. Stat. 1984, so that portion of the judgment is reversed, and the failure to award additional fees is affirmed.
The appellee’s motion for attorney’s fees in this court is denied.
Affirmed in part, and reversed in part.